                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

SELINA SOULE, ET AL.                          :
     Plaintiffs                               :
                                              : CIVIL ACTION NO.: 3:20-cv-00201 (RNC)
v.                                            :
                                              :
CONNECTICUT ASSOCIATION OF                    :
OF SCHOOLS, INC., ET A.                       :
     Defendants                               : MARCH 3, 2020

               MEMORANDUM IN SUPPORT OF MOTION OF
         ANDRAYA YEARWOOD AND THANIA EDWARDS, ON BEHALF
      OF HER DAUGHTER, T.M., MOTION TO INTERVENE AS DEFENDANTS

       Defendants, Bloomfield Board of Education ("Bloomfield")
                                                 (“Bloomfield”) and Cromwell Board of

Education ("Cromwell"),
          (“Cromwell”), hereby join the Defendant Connecticut Interscholastic Athletic

           (“CIAC”) and the other Defendants in supporting the motion to intervene filed by the
Conference ("CIAC")

American Civil Liberties Union on behalf of Andraya Yearwood (“Ms. Yearwood”) and T.M.
                                                             ("Ms. Yearwood")

       Given the allegations directed specifically at Ms. Yearwood and T.M., and Plaintiffs'
                                                                                 Plaintiffs’

ongoing invocation of their names and attempt to preclude them from competing in their own final

seasons of high school track by way of preliminary injunction, both Ms. Yearwood and T.M. have

a substantial interest in the matter allowing them to intervene as a matter of right in this matter.

See Bd. Of
        Of Educ. Of
                 Of the Highland Local Sch. Dist. v. U.S. Dept of
                                                               of Educ., No. 2:16-CV-524, 2016

WL 4269080, at *4 (S.D. Ohio Aug. 15, 2016) (holding that Jane Doe, a transgender student, had

a substantial interest allowing her to intervene in lawsuit seeking to exclude her from using the

girls’ restrooms); Meriwether v. Trs. Of
girls'                                Of Shawnee State Univ., 2019 U.S. Dist. LEXIS 78771, at

*48 (S.D. Ohio, May 9, 2019) (holding that Jane Doe, a transgender student, had a substantial

interest in allowing her to intervene in a lawsuit to "safeguard
                                                      “safeguard the right of all students at Shawnee

State University, including those who are transgender, to equal and respectful treatment by
faculty.”); Privacy Matters v. United States Dep't
faculty.");                                  Dep’t of
                                                   of Educ., No. 16-CV-3015 (WMW/LIB), 2016

WL 6436658, at *3 (D. Minn. Oct. 27, 2016) (holding that Jane Doe, a transgender student, had

standing to intervene because "Plaintiffs
                              “Plaintiffs seek preliminary and permanent injunctive relief that

              Doe’s school to prohibit Doe from using the school restrooms and locker rooms that
would require Doe's

align with her gender identity"
                      identity” and explaining that "if
                                                    “if Plaintiffs prevail on the merits, she will

suffer an injury because her school will immediately stop providing her with equal treatment as

required under Title IX, 20 U.S.C. §§ 1681, et seq., and the Equal Protection Clause of the United

States Constitution").
       Constitution”).

       Furthermore, neither Bloomfield nor Cromwell have sufficient knowledge regarding Ms.

Yearwood’s and T.M.'s
Yearwood's     T.M.’s private medical records and history, as well as their physical

characteristics, which weighs in favor of intervention as a matter of right. See Bd. Of
                                                                                     Of Educ. Of
                                                                                              Of the

Highland Local Sch. Dist., No. 2:16-CV-524, 2016 WL 4269080, at *4.

       Ms. Yearwood and T.M. are students in the Cromwell and Bloomfield schools,

respectively. Cromwell and Bloomfield both intend to vigorously defend the lawfulness of their

policies that allow both Ms. Yearwood and T.M. to compete in girls’
                                                             girls' track and field. However,

Plaintiffs’ assertion that Ms. Yearwood's
Plaintiffs'                    Yearwood’s and T.M.'s
                                              T.M.’s rights are adequately represented by legal

counsel for Bloomfield and Cromwell misses the mark. Ms. Yearwood and T.M. have their own

rights under Title IX and the Equal Protection clause that neither Cromwell nor Bloomfield has

standing to assert. There are numerous other scenarios where their interests may diverge from the

Defendants. See N.Y. Pub. Interest Research Grp. v. Regents of
                                                            of Univ. of
                                                                     of State of
                                                                              of N.Y., 516 F.2d

                                                                         “make a more vigorous
350, 352 (2d Cir. 1975) (granting intervention because intervenors would "make

                                                                 [defendants]”); Meriwether,
presentation of the economic side of the argument than would the [defendants]");

2019 U.S. Dist. LEXIS 78771 at *49 (holding that transgender student's
                                                             student’s interests were not



                                                 2
adequately represented by university defending nondiscrimination policy because university did

not affirmatively argue that the policy was required by the Constitution and Title IX). Thus,

intervention as of right is appropriate in this case.

        In the alternative, Ms. Yearwood and T.M. should be allowed to intervene under the

doctrine of permissive intervention as a finding against the Defendants in this case this case would

likely lead to subsequent litigation by Ms. Yearwood and/or T.M., or other transgender students,

whose rights are affected by the resolution of this litigation but whose rights were not represented.

    Ass’n of
See Ass'n of Connecticut Lobbyists LLC v. Garfield,
                                          Gadield, 241 F.R.D. 100, 103 (D. Conn. 2007); see

                            for Privacy v. U.S. Dep't
also see Students & Parentsfor                  Dep’t of
                                                      of Educ., No. 16 C 4945, 2016 WL 3269001,

at *3 (N.D. Ill. June 15, 2016) (allowing transgender student to intervene because granting the

motion to intervene could obviate subsequent lawsuits).

        WHEREFORE, for all the foregoing reasons, Ms. Yearwood and T.M. should be permitted

to intervene in this action.


                                                DEFENDANTS,
                                                BLOOMFIELD BOARD OF EDUCATION,
                                                CROMWELL BOARD OF EDUCATION


                                                By /s/ Johanna G. Zelman
                                                   Johanna G. Zelman (ct26966)
                                                   FordHarrison, LLP
                                                   FordHanison,
                                                   CityPlace II
                                                   185 Asylum Street, Suite 610
                                                   Hartford, CT 06103
                                                   Tel #: (860) 740-1355
                                                   Fax #: (860) 578-2075
                                                   Email: jjzelman@fordharrison.com
                                                            zelman@fordharrison.com




                                                   3
                                 CERTIFICATE OF SERVICE
                                          rd
        This is to certify that on this 33rd day of March, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court's
                                                                 Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court's
                                                      Court’s CM/ECF System.

 Howard M. Wood, III, Esq.                            Peter Joseph Murphy, Esq.
 Phelon, Fitzgerald & Wood                            Linda L. Yoder, Esq.
 773 Main Street                                      Shipman & Goodwin LLP
 Manchester, CT 06040                                 One Constitution Plaza
 howard.wood@pfwlaw.com                               Hartford, CT 06103
          for Plaintiffs Selina Soule, Chelsea
 Attorneyfor                                          lyoder@goodwin.com
 Mitchell and Alana Smith                             pjmurphy@goodwin.com
                                                                for Connecticut Association of
                                                      Attorneysfor                          of
                                                      Schools, Inc. d/b/a CIAC and Danbury BOE

 Kristen Waggoner, Esq.                               David S. Monastersky, Esq.
 Christiana M. Holcomb, Esq.                          Howd & Ludorf, LLC
 Alliance Defending Freedom                           65 Wethersfield Avenue
 440 First Street NW, Suite 600                       Hartford, CT 06114-1190
 Washington, DC 20001                                 dmonastersky@hl-law.com
 kwaggoner@adflegal.org                                        for Defendants Glastonbury BOE
                                                      Attorneyfor
 cholcomb@adflegal.org                                and Canton BOE
 Attorney for
           for Plaintiffs Selina Soule, Chelsea
 Mitchell and Alana Smith


 Jeff Shafer, Esq.                                    Michael E. Roberts, Esq.
 Roger Greenwood Brooks, Esq.                         CHRO
              th
 15100 N. 90
           90th  Street                               450 Columbus Boulevard, Suite 2
 Scottsdale, AZ 85260                                 Hartford, CT 06103
 jshafer@adflegal.org                                 Michael.e.roberts@ct.gov
 rbrooks@adflegal.org                                          for Intervenor Defendant CHRO
                                                      Attorneyfor
          for Plaintiffs Selina Soule, Chelsea
 Attorneyfor
 Mitchell and Alana Smith

                                                      Dan Barrett, Esq.
                                                      American Civil Liberties Union —– CT
                                                      765 Asylum Avenue, 11stst Floor
                                                      Hartford, CT 06105
                                                      dbarrett@acluct.org
                                                               for Intervenors Andraya Yearwood
                                                      Attorneyfor
                                                      and Thania Edwards



                                                  4
                               Chase Strangio, Esq.
                               Galen Sherwin, Esq.
                               James D. Esseks, Esq.
                               Joshua A. Block, Esq.
                               Lindsey Kaley, Esq.
                               ACLU
                                                  18th Floor
                               125 Broad Street, 18th
                               New York, NY 10004
                               cstrangio@aclu.org
                               gsherwin@aclu.org
                               jesseks@aclu.org
                               jblock@aclu.org
                               lkaley@aclu.org
                                        for Intervenors Andraya Yearwood
                               Attorneyfor
                               and Thania Edwards



                           /s/ Johanna G. Zelman
                         Johanna G. Zelman



WSACTIVELLP:11329397.1




                           5
